Citation Nr: 0410400	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  01-04 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Whether new and material evidence as been submitted to reopen a 
claim for service connection for the residuals of an injury of the 
left wrist.  

2. Entitlement to service connection for a left hand disorder, 
secondary to an injury of the left wrist.  

3. Entitlement to service connection for major depression, 
secondary to an injury of the left wrist.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to April 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2001 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a video-conference hearing at the RO 
before the undersigned member of the Board in November 2003.  

In view of the disposition of the claim involving new and material 
evidence to reopen a claim for service connection for the 
residuals of an injury of the left wrist, the matter involving 
service connection for a left hand disorder will be addressed in 
the remand portion of this decision.  The matter involving service 
connection for major depression will also be addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1. Service connection for the residuals of an injury of the left 
wrist was denied by the RO in an August 1983 administrative 
decision that found that the injury was sustained as a result of 
the veteran's own willful misconduct.  The veteran was notified of 
this action and of his appellate rights, submitted a notice of 
disagreement and a statement of the case was issued.  The veteran 
failed to file a timely appeal.

2. Since the August 1983 decision denying service connection for 
the residuals of a left wrist injury, the additional evidence, not 
previously considered, is so significant that it raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The additional evidence submitted subsequent to the August 1983 
decision of the RO, which denied service connection for the 
residuals of an injury of the left wrist, is new and material; 
thus, the claim for service connection for this disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2001); 38 C.F.R. § 
3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103, 5107 (West 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  The 
final rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case.  In 
addition, the veteran was furnished a letter in March 2001 that 
provided notification of the information and medical evidence 
necessary to substantiate this claim, the information and evidence 
that VA would seek to provide, and the information and evidence 
the appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded a VA examination during the course of this claim and had 
the opportunity for a hearing on appeal.  Thus, under the 
circumstances in this case, VA has satisfied its duties to notify 
and assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her or his claim.  It is 
noted that, at his hearing on appeal, the veteran submitted a 
significant amount of medical records with a waiver of 
consideration by the RO.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  This is particularly true in that the Board is 
granting the benefit sought.  

Service connection for the residuals of an injury of the left 
wrist was previously denied by the RO in an August 1983 
administrative decision.  The veteran submitted a notice of 
disagreement with this determination and a statement of the case 
was issued.  The veteran did not appeal the determination.  In 
such cases, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may now 
be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In order to establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service or, if preexisting active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  

Evidence of record at the time of the August 1983 administrative 
decision of the RO includes the service medical records that show 
that, at the time the veteran sustained a laceration injury of 
left wrist in June 1979, he was noted to be depressed over his 
father's recent heart attack.  Also of record was a report of VA 
compensation examination, dated in May 1983.  That evaluation 
dealt solely with the veteran's left wrist injury residuals 
without findings regarding the veteran's mental status.  

Recently received evidence of record includes a report of medical 
treatment received at a VA facility in January 1983.  At that 
time, the diagnosis was depression.  Additional records show that 
the veteran continues to suffer from this disorder.  In addition, 
the veteran testified regarding his depression at the time he 
sustained the injury of his left wrist during service at his 
formal hearing before the undersigned in November 2003.  It is 
found that this evidence raises a reasonable possibility of 
substantiating the claim.  That is, if depression is found to be a 
service-connected disability, and the events leading to the wrist 
injury are due to the depression, the finding of willful 
misconduct may be revisited.  Therefore, the claim is found to be 
reopened and, to this extent, the benefit is granted.  

ORDER

New and material evidence having been submitted, the application 
to reopen a claim for service connection for the residuals of an 
injury of the left wrist is granted.  


REMAND

During the veteran's hearing on appeal, in November 2003, he 
testified that soon after his discharge from active duty, he 
receive treatment from two private physicians as well as at the VA 
Medical Center in Charleston, South Carolina (VAMC).  While 
records from the VAMC have been received, the private physicians 
have not been contacted for any records that they might have in 
their possession.  

In addition, it is noted that in medical records dated in June 
1979, it was noted that the veteran was depressed over family 
illnesses, specifically his fathers heart attack, when he went on 
an acute drinking binge during which he injured his left wrist 
when he punched out a glass window.  VA medical records show that 
he was diagnosed with depression in January 1983.  Under these 
circumstances, it is believed that a medical examination is 
warranted.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should contact the veteran and request that he submit a 
list of providers of medical care from whom he received treatment 
over the years.  After obtaining any necessary consent, copies of 
all treatment records should be obtained.  

2.  The RO should arrange for the veteran to undergo a psychiatric 
examination.  The examiner should be requested to render a 
diagnosis of any psychiatric disorder found, and requested to 
render an opinion regarding whether it is at least as likely as 
not (that is, a probability of 50 percent or better) that any 
currently manifested disorder is related to the depression noted 
in June 1979, at the time the veteran sustained an injury of the 
left wrist.  If so, the examiner should also render an opinion as 
to whether it is at least as likely as not (that is, a probability 
of 50 percent or better) that the depressive disorder was the 
proximate cause of the behaviors (intoxication, striking a window) 
that led to the wrist disability.  The claims folder should be 
made available to the examiner for review in conjunction with the 
examination, and the examiner should acknowledge such review in 
the examination report.  The examiner should provide a rationale 
for all conclusions reached.

3.  Thereafter, the RO should readjudicate the issues on appeal.  
If the determination remains unfavorable to the veteran, he should 
be provided with a supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the claims for benefits, 
to include a summary of the evidence and applicable law and 
regulations considered.  The veteran should be given an 
opportunity to respond to the SSOC prior to returning the case to 
the Board for further review.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Veterans 
Appeals for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



